780 N.W.2d 293 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
David Ray SMITH, Defendant-Appellee.
Docket No. 140371. COA No. 286479.
Supreme Court of Michigan.
March 31, 2010.

Order
On order of the Court, the application for leave to appeal the November 19, 2009 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether points may be assessed pursuant to MCL 777.49 (OV 19) for conduct that occurs after the sentencing offense is completed.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.